Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 2-5, in the reply filed on 1/5/2021 is acknowledged. Given that Applicant did not file any arguments against the restriction requirement, the Examiner is assuming that the election was made without traverse.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2, line 6: amend “an alloy coating” to “the alloy coating”
Claim 3, line 2: amend “the alloy coating surface” to “an alloy coating surface”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simm et al (US 4594103) (hereinafter “Simm”).

Regarding claims 2, 4, and 5, Simm teaches the following composition for a self-fluxing nickel-chromium based alloy for producing, by thermal spraying and fusing, protective coatings resistant to erosion, corrosion, and oxidation comprising, in weight% (Simm, Claims 1 and 2):

Element
Present Invention (mass%)
Simm
Overlap
Cr
15-35
18-35

Fe
10-50
0.1-25.0
 excluding 1.5-6.0
10-25
Mo
0-5
0-15

Si
0.3-2
0.6-5.5

C
0.3-0.9
0.01-2.0

B
4-7
0.5-4.5
4-4.5
Balance
Ni and incidental impurities
Ni



The ranges of Simm overlap, fall within, or encompass the ranges of the present invention and therefore do not make a contribution over the prior art. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

The thermal spraying and fusing to form a protective coating of Simm corresponds to thermally spraying a Ni-Fe base alloy powder to form an alloy coating and then subjecting the alloy coating to a remelting treatment to metallurgically bond the alloy coting with a substrate and lower the porosity in the alloy coating of the present invention. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Simm et al (US 4594103) (hereinafter “Simm”) in view of Kenichi Suzuki (CN 104060212A) (hereinafter “Kenichi”).
The Examiner has provided a machine translation of CN 104060212A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 2 and 4, Simm teaches the following composition for a self-fluxing nickel-chromium based alloy for producing, by thermal spraying and fusing, protective coatings resistant to erosion, corrosion, and oxidation comprising, in weight% (Simm, Claims 1 and 2):

Element
Present Invention (mass%)
Simm
Overlap
Cr
15-35
18-35

Fe
10-50
0.1-25.0
 excluding 1.5-6.0
10-25
Mo
0-5
0-15

Si
0.3-2
0.6-5.5

C
0.3-0.9
0.01-2.0

B
4-7
0.5-4.5
4-4.5
Balance
Ni and incidental impurities
Ni



The ranges of Simm overlap, fall within, or encompass the ranges of the present invention and therefore do not make a contribution over the prior art. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

While Simm teaches that the Ni-Cr based alloy is applied by thermal spraying and fusing, Simm does not explicitly disclose that subjecting the alloy coating to a remelting treatment to metallurgically bond the alloy coating with a substrate and lower the porosity in the alloy coating.

With respect to the difference, Kenichi teaches a method for improving the durability of steel materials used in severe environments by thermally spraying a self-fluxing alloy powder with corrosion resistance as a coating film on the surface of the steel and remelting by high-frequency induction heating (Kenichi, [0009]). Kenichi also teaches the method allows for the formation of metallurgical bonds at the boundary between the self-fluxing alloy coating layer and the steel, i.e., forming an alloy coating and remelting to metallurgically bond the alloy coating with a substrate, allowing for the surface of the coating to become smooth, the structure of the coating layer to become finer, and the penetrating pores are eliminated, i.e, lower the porosity in the alloy coating (Kenichi, [0010]).
As Kenichi expressly teaches, the method allows for the coating layer to become a metallurgical bond that has good corrosion resistance and wear resistance (Kenichi, [0010]). Moreover, Kenichi teaches that by employing the remelting treatment, the layer of plating film on the surface of the steel sheet forms a constant thickness (Kenichi, [0026]).

In light of the motivation to thermally spray a self-fluxing alloy powder on the surface of the steel and remelting by high-frequency induction heating as taught in Kenichi above, it therefore would have been obvious to one of ordinary skill in the art to thermally spray the Ni-Cr alloy powder and then remelt by high-frequency induction heating the alloy powder of Simm in order to allow for the coating layer to become a metallurgical bond that has good corrosion resistance and wear resistance and to have a coating layer with constant thickness, and thereby arrive at the present invention. 

The use of high-frequency induction heating to remelt the thermally sprayed alloy coating of Simm in view of Kenichi corresponds to wherein high-frequency induction heating is used as the remelting treatment of claims 4 and 5 of the present invention. 




Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Simm et al (US 4594103) (hereinafter “Simm”) as applied to claim 2 above and further in view of Kazumi (JP H 07-113144 B2) (hereinafter “Kazumi”). 
The Examiner has provided a machine translation of JP H 07-113144 B2. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 3 and 5, while Simm teaches thermally spraying and fusing the Ni-Cr alloy powder to form a coating (Simm, Column 1, lines 5-8), Simm does not explicitly disclose wherein generation of nodular precipitates on the alloy coating surface is controlled by adjustment of a heating temperature during the remelting treatment or that high-frequency induction heating is used as the remelting treatment. 
With respect to the difference, Kazumi teaches a method for forming a Ni-based surface film, where an autolyzed alloy powder is thermally sprayed onto a substrate and then electric heat generated by a high-frequency heating furnace is used to semi-melt the alloy powder coating and then densify, cure, and weld the coating to the surface of the substrate (Kazumi, [0001-0003]). Kazumi also teaches that during the remelting treatment, the heating temperature must be measured and controlled so as to avoid exceeding the solidus temperature of the self-melting alloy composition and the remelting treatment is a method of softening and melting a coarse particle laminate into a dense film that is glassy and glossy, i.e., the temperature controls the generation of nodular precipitates on the alloy coating surface (Kazumi, [0003-0006]). 
As Kazumi expressly teaches that the temperature of the remelting treatment is determined so as to fuse the alloy coating together to form a densified and cured film that is welded to the substrate (Kazumi, [0003]).
Simm and Kazumi are analogous art as they both teach a coating formed from a Ni-based alloy on a substrate (Simm, Column 1, lines 5-8; Kazumi, [0001]).
In light of the motivation to control the temperature of the remelting treatment as taught in Kazumi above, it therefore would have been obvious to one of ordinary skill in the art to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        1/13/2022